tcmemo_2010_144 united_states tax_court willard michael christine and patricia ethel borgia petitioners commissioner of internal revenue respondent v docket no filed date r determined a deficiency in income_tax for ps’ taxable_year on account of disallowed business_expense deductions held although ps established that h’s author activities were an existing trade_or_business engaged in for profit they failed to substantiate most of their claimed deductions and those expenses are therefore nondeductible held ps are not liable for a penalty under sec_6673 i r c willard michael christine pro_se amy long and miles friedman for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a timely petition for redetermination of a dollar_figure income_tax deficiency that respondent determined for petitioners’ tax_year the issues for decision are whether petitioners are entitled to deduct unreimbursed employee business_expenses of dollar_figure for the tax_year whether petitioners are entitled to deduct home_office expenses of dollar_figure for the tax_year and whether the court should impose a penalty on petitioners under sec_6673 findings_of_fact some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in california during willard christine was employed by the los angeles times l a times as a horse racing reporter in the l a times reimbursed mr christine for approximately dollar_figure of employee_expenses 1unless otherwise indicated all section references are to the internal_revenue_code code of as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2this determination is based on records of the l a times kept in the ordinary course of business for the tax_year continued petitioners filed a joint form_1040 u s individual_income_tax_return for the tax_year on schedule a itemized_deductions petitioners claimed dollar_figure for unreimbursed employee business_expenses and dollar_figure for home_office expenses less dollar_figure percent of adjusted_gross_income during examination of their joint federal_income_tax return petitioners mailed respondent more than pages of copied receipts calendar pages and account statements the date notice_of_deficiency disallowed petitioners’ dollar_figure of claimed miscellaneous deductions a trial was held on date in los angeles california on date respondent filed a motion to impose a penalty under sec_6673 on date at the court’s direction petitioners filed a response to respondent’s motion i burden_of_proof opinion as a general_rule the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant continued including an expense report for mr christine consisting of approximately pages of itemized and reimbursed expenses for the and tax years and the tribune company american express travel entertainment cardholder agreement form to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not argue that the burden should shift and they failed to comply with the substantiation and cooperation requirements accordingly the burden_of_proof remains on petitioners ii unreimbursed employee_expenses a general rules deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a indopco inc v commissioner supra pincite welch v helvering supra pincite pursuant to sec_162 a taxpayer is entitled to deduct all of the ordinary and necessary unreimbursed business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business 79_tc_1 however an employee cannot deduct such expenses to the extent that the employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee 788_f2d_1406 9th cir affg tcmemo_1984_533 lucas v commissioner supra pincite along with other miscellaneous_itemized_deductions unreimbursed employee_expenses are subject_to the two percent of adjusted_gross_income limitation under sec_67 the taxpayer bears the burden of proving that claimed expenses were ordinary and necessary as required by sec_162 in certain circumstances the taxpayer must meet specific substantiation requirements in addition to sec_162 see sec_274 to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1 a income_tax regs a claimed expense other than those subjected to heightened scrutiny under sec_274 may be deductible even where the taxpayer is unable to fully substantiate it there must however be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 245_f2d_559 5th cir 39_f2d_540 2d cir 85_tc_731 but see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses or the use of listed_property as defined in sec_280f including personal computers to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the travel entertainment amusement recreation or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra petitioners presented to respondent hundreds of pages of receipts bills and account statements to substantiate unreimbursed employee_expenses for much of the information presented is illegible and unorganized however the claimed expenses can be separated into two groups those relating to mr christine’s employment as an l a times reporter and those relating to author activities mr christine undertook in the materials submitted to substantiate the claimed unreimbursed employee_expenses relating to mr christine’s employment at the l a times appear to fall into the following categories travel_expenses entertainment_expenses mileage expenses and other miscellaenous expenses b l a times unreimbursed employee expense sec_1 travel_expenses strict substantiation requirements of sec_274 apply to travel_expenses petitioners presented various documentation relating to air travel accommodations car rentals and meals and transportation_expenses for l a times business-related travel in however petitioners were also reimbursed by the l a times over dollar_figure for employee_expenses for the tax_year most of which were travel related upon careful examination of the record it is unclear to the court which expenses petitioners are claiming as deductions and which expenses they are acknowledging were reimbursed by the l a times for example petitioners included in the materials they submitted to substantiate unreimbursed employee_expenses for a receipt from the algonquin hotel dated date for total amount billed of dollar_figure this receipt relates to accommodation and telephone charges for the period october to date petitioners wrote on the receipt biz breeders cup however the l a times expense report for mr christine for indicates that dollar_figure was paid to mr christine in relation to lodging for the breeders cup that ended on date additionally in the entry for breeders cup the l a times expense report for mr christine indicates that a further dollar_figure was reimbursed to petitioners in relation to airfare mileage meals car rental telephone other entertainment gifts parking tolls taxi bus limo and tips yet the materials petitioners submitted include receipts related to breeders cup travel for tolls meals parking car rental entertainment mileage and taxicabs petitioners have not shown that any of the travel_expenses they submitted in relation to breeders cup travel were not included in the expenses previously reimbursed by the l a times the l a times reimbursed mr christine for similar travel_expenses relating to other races in including the belmont stakes del mar hollywood park the florida derby and the preakness yet petitioners included in the materials they submitted to substantiate unreimbursed employee_expenses for receipts and statements relating to the same categories of expenses for these races as were reimbursed by the l a times mr christine testified during trial that he understands he cannot claim a deduction for expenses that were previously reimbursed by his employer but from the record the court cannot discern which expenses petitioners are claiming as unreimbursed on the basis of the materials admitted into evidence petitioners are attempting to claim travel_expenses for that the l a times has previously reimbursed mr christine testified at trial that he did not recall the dollar amount of the expenses that the l a times reimbursed him for in and that he did not subtract this reimbursed amount from the total amount of his employee business_expenses nevertheless he was surprisingly able to determine the difference between the amount that he had claimed on his return and the amount that the l a times had reimbursed him employee_expenses are not deductible if an employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee 79_tc_1 pincite petitioners have failed to carry their burden of proving that any of the separately claimed travel_expenses were not reimbursable by the l a times or did not constitute personal expenses the court cannot determine from the material presented which travel_expenses were reimbursed because petitioners have not shown that the claimed expenses were indeed unreimbursed and unreimbursable we must deny all the travel_expenses entertainment_expenses sec_274 requires the taxpayer to substantiate the amount time place and business_purpose of each entertainment expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement 164_f3d_1140 8th cir affg in part and remanding tcmemo_1997_502 petitioners submitted pages of receipts bank statements and credit card bills but did not provide a business_purpose for any of the claimed expenses on some of the submitted materials petitioners wrote the name of a particular race and in some instances a person’s name as well presumably the expense relates to the named race but the court cannot determine from the information provided why petitioners included various names next to each expense or in what way such person relates to the claimed expense petitioners did not testify as to a business_purpose at trial nor have they provided any additional information for any of the claimed entertainment_expenses petitioners were reimbursed by the l a times for numerous meals and entertainment_expenses for petitioners have provided no evidence that the claimed entertainment_expenses were not previously reimbursed or reimbursable petitioners did not carry their burden of properly substantiating any of the claimed unreimbursed entertainment_expenses relating to mr christine’s l a times employment accordingly petitioners are not entitled to a deduction for any entertainment_expenses mileage expenses the strict substantiation requirements of sec_274 also apply to away-from-home business mileage expenses 80_tc_1165 the amount of the business travel may be substantiated by the use of a contemporaneous log or by any reasonable means establishing the number of miles traveled the date the place and the business_purpose of such miles id additionally the amount for away-from-home business mileage can be determined on the basis of a mileage_allowance the commissioner has established mileage allowances deemed to substantiate the amount of the expense incurred operating a vehicle the standard mileage rates for are set forth in revproc_2004_64 2004_2_cb_998 and announcement 2005_2_cb_714 mr christine does not own an automobile and the mileage expenses claimed in are related to rental car usage mr christine testified that he used the standard mileage rate for miles that he drove a rental car which he considered business miles that were not reimbursed the standard mileage rate for employees who claim deductions for the cost of operating automobiles for business purposes applies only to personally owned or leased automobiles kravette v commissioner tcmemo_1987_124 kozlowski v commissioner tcmemo_1977_81 revproc_2004_64 sec_4 c b pincite consequently petitioners may not use the standard mileage rate for computing expenses of travel in rental cars because petitioners did not provide alternative evidence to substantiate the mileage expenses eg a contemporaneous log of business travel petitioners are not entitled to a deduction for vehicle expenses laptop expenses petitioners submitted approximately seven different expenses labeled laptop it appears from the record that most of these expenses are for the purchase of computer_software and or computer accessories expenses relating to the personal_use of computers are subject_to the strict substantiation requirements of sec_274 hence to deduct such expenses the taxpayer must substantiate the amount of the expenditure its business_purpose and the business relationship to the taxpayer of each expenditure or use sec_274 petitioners have not presented to the court any information relating to claimed laptop expenses other than receipts accordingly petitioners have not met the substantiation requirements with regards to the laptop expenses and they are disallowed under sec_274 miscellaneous expenses petitioners claimed miscellaneous l a times unreimbursed employee_expenses relating to dry cleaning trade publications and mailing expenses as previously stated sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 deputy v du pont u s pincite in contrast personal living or family_expenses are generally nondeductible see sec_262 petitioners have provided no evidence that dry cleaning is a normal or customary expense in the business of sports writing nor have they shown that dry cleaning mr christine’s clothes which were suitable for ordinary everyday wear was appropriate or helpful for the pursuit of his business on the basis of the record mr christine’s dry cleaning is properly classified as a personal_expense and hence is not a deductible business_expense under sec_162 see coppin v commissioner tcmemo_2009_ boltinghouse v commissioner tcmemo_2007_324 johnson v commissioner tcmemo_1982_2 tilney v commissioner a memorandum opinion of this court dated date petitioners submitted expenses relating to various trade publications including an expense for a subscription to the l a times taxpayers are entitled to deduct all ordinary and necessary unreimbursed and unreimbursable business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see sec_162 lucas v commissioner t c pincite mr christine testified that the l a times would provide him with a free paper if he drove in to its offices respondent claims that because mr christine was eligible for a free paper via his status as an employee of the l a times he is not able to claim his subscription as an unreimbursed employee expense the l a times offices are approximately miles from petitioners’ home an employee cannot deduct expenses to the extent that the employee is entitled to reimbursement from his employer for expenditures related to his employment lucas v commissioner supra pincite however it is not reasonable to expect mr christine to drive miles each way to obtain a free newspaper accordingly the subscription to the l a times is allowable as an unreimbursed employee expense under sec_162 on the basis of the record petitioners are entitled to unreimbursed employee_expenses for trade publications in the following amounts for dollar_figure for the l a times subscription dollar_figure for the chrb annual report dollar_figure for the daily racing form dollar_figure for the new york times dollar_figure for the daily racing form’s simulcast weekly dollar_figure for derby books and dollar_figure for the daily racing form for a total of dollar_figure of allowable deductions petitioners also submitted various mailing expenses labeled biz for the tax_year mr christine testified that the mailing expenses were business related to the l a times respondent claims that because the l a times would have paid for mr christine’s mailing expenses had he driven to their offices he is not able to claim his mailing expenses as an unreimbursed employee expense as previously noted the l a times offices are approximately miles from petitioners’ home accordingly it is not reasonable to expect mr christine to drive miles each way for the purposes of mailing on the basis of the record the court finds that petitioners are entitled to a total of dollar_figure for unreimbursed mailing expenses in petitioners also submitted two expenses relating to unreimbursed membership fees for one for the national turf writers association and another for the los angeles press club membership in these organizations can be considered an ordinary business_expense related to the profession of sports writing in los angeles accordingly petitioners are entitled to a deduction for unreimbursed membership fees in the following amounts for dollar_figure for membership in the national turf writers association and dollar_figure for membership in the los angeles press club c author expenses whether mr christine’s author expenses are deductible depends upon whether they are hobby expenses startup expenses or ordinary and necessary expenses of mr christine’s already active trade_or_business sec_183 hobby_losses sec_183 which applies to activities engaged in by individuals generally limits the deductions for an activity_not_engaged_in_for_profit to the amount of gross_income received from the activity sec_183 and b sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 pursuant to the jurisprudence of the court_of_appeals for the ninth circuit the court to which an appeal of this case would lie absent a stipulation to the contrary an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was for profit 4_f3d_709 9th cir affg tcmemo_1991_212 in this context the term profit denotes economic profit independent of tax savings id 91_tc_686 affd 893_f2d_656 4th cir whether the requisite profit objective exists must be resolved on the basis of all surrounding facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs a taxpayer’s profit objective need not be reasonable but it must be bona_fide golanty v commissioner supra pincite sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to consider in ascertaining a taxpayer’s objective in engaging in an activity these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation none of these factors is controlling in and of itself and a decision as to a taxpayer’s intent is not governed by a numerical preponderance of the factors golanty v commissioner supra pincite 72_tc_28 sec_1_183-2 income_tax regs taking into account the above factors and considering the record as a whole the court concludes that during mr christine had a bona_fide intention to derive a profit from his author activities in addition to mr christine’s testimony on this issue which the court found to be credible and forthright the evidence in the record shows an intent and effort by mr christine to engage in and continue in the writing field with the purpose of producing supplemental income and a livelihood we first look to the manner in which mr christine carried on the activities mr christine managed some aspects of this activities in a businesslike fashion while mr christine did not keep a separate checking account or a well-organized set of books he did attempt to keep an accounting albeit difficult to decipher of the expenses he incurred to research his books including bills receipts and schedules for his expenses in sum although mr christine could and should have been more organized in keeping track of his expenditures his efforts to make a financial success of his writing activity show a profit objective we conclude this factor is neutral with regard to the second factor mr christine is a writer by trade and has been actively engaged in the writing business for approximately years he wrote a book in that earned him approximately dollar_figure in royalties as well as some sports anthology books in later years mr christine also engaged an agent of sorts to assist him in publishing his second book we conclude there is no question that mr christine has the requisite expertise to satisfy this factor the third factor focuses on the time and effort expended by the taxpayer in carrying on the activity there is little doubt that during the years at issue mr christine spent numerous hours per week on his writing activity respondent emphasizes that mr christine worked full time for the l a times during and for the previou sec_22 years suggesting that in some manner mr christine’s book-writing could not rise to the level of a trade_or_business because he also had a full-time job we disagree with respondent mr christine’s employment at the l a times does not preclude the possibility that his writing activity constituted a separate trade_or_business we have recognized that a taxpayer may engage in more than one trade_or_business at any one time see 74_tc_525 affd without published opinion 681_f2d_805 3d cir 16_tc_332 the fourth factor takes into consideration the expectation that assets used in the activity will appreciate in value because there are few if any fixed assets involved in writing this factor is irrelevant the fifth factor the success of the taxpayer in carrying on other similar or dissimilar activities is easily met given mr christine’s engagement as a writer for nearly years writing has been his livelihood and has supported him and his family for a lifetime the next two factors the taxpayer’s history of income or losses with respect to the activity and the amount of occasional profits are examined in tandem mr christine was approached by bay meadows racetrack in to write a book on the history of the racetrack before it went out of business there was no written contract but according to mr christine it was a handshake deal mr christine then went on to research and write for approximately the next years he eventually sold the book to the bay meadows racetrack for approximately dollar_figure receiving his first payment of dollar_figure in date additionally mr christine has made approximately dollar_figure in royalty income from his book-writing activity in prior years given mr christine’s history of income and loss from book- writing the court finds that these factors are met and strongly support petitioners’ position respondent asserts that with regard to the next factor the financial status of the taxpayer petitioners’ profit objective is suspect because mr christine’s writing activity resulted in a loss that generated tax benefits in petitioners did not realize any income from the book-writing activity until and were able to use book-writing losses in to shelter their other income however we do not believe that petitioners’ income was so high as to make tax savings their primary objective rather we find it clear from mr christine’s testimony and from the objective evidence that he was a writer and a book author who desired financial success and intended to make a profit from his book-writing activity the last factor looks to elements of personal pleasure or recreation writing has been mr christine’s occupation for nearly years it is apparent to the court that mr christine does not merely engage in writing activity for pleasure but rather it is his livelihood the fact that mr christine may enjoy writing does not change the result that he is in the trade_or_business of writing see 59_tc_312 the court is convinced that mr christine engaged in his book-writing activity during with a profit objective startup expenditures pursuant to sec_195 startup expenditures are not generally deductible however at the election of the taxpayer startup expenditures may be treated as deferred expenses and amortized over at least a 60-month period beginning in the month in which the active trade_or_business begins see sec_195 c sec_195 provides in part 3petitioners reported approximately dollar_figure in income for startup expenditures --the term startup expenditure means any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred the taxpayer must elect to amortize his or her startup expenditures sec_195 the critical distinction in this area is between expenses_incurred in connection with an existing trade_or_business which are deductible under sec_162 and expenses_incurred in establishing a new business which are not currently deductible respondent contends that book writing was a new trade_or_business for mr christine and any expenses associated with such activity should be treated as startup expenses and amortized in accordance with sec_195 as previously determined mr christine was involved in the active trade_or_business of writing with a profit objective given mr christine’s earlier book writing activity dating back to the court does not make a distinction between his book-writing activity and his other for-profit journalism activity rather we consider them as part of the same active trade_or_business and consider the expenses deductible subject_to the constraints of sec_162 and sec_274 see 505_f2d_1185 10th cir petitioners claimed various expenses relating to book- writing activity for including travel entertainment research and storage expenses the book-writing travel and entertainment_expenses petitioners claimed consist mostly of hotel and meal charges these expenses are subject_to the strict substantiation requirements of sec_274 in some instances for meal expenses petitioners have written a name on the receipt however petitioners did not provide the court with adequate_records or testimony explaining the amounts of the expenditures the time and place of the travel or entertainment the business_purpose of such travel or entertainment or the business relationship to petitioners of each expenditure accordingly petitioners have failed to carry their burden_of_proof and are not entitled to a deduction for any travel or entertainment_expenses relating to book-writing activity for research expenses attributable to purchasing books or other intangible_property are ordinary and necessary in the context of book writing accordingly from the record petitioners are allowed a deduction in their taxable_year of dollar_figure for research expenses related to book writing mr christine testified as to offsite storage expenses for of approximately dollar_figure per month however the storage expenses were not documented anywhere in the written materials petitioners submitted accordingly the court will not allow a deduction for storage expenses iii home_office expenses sec_280a generally prohibits the deduction of the costs of a taxpayer’s residence sec_280a however permits a deduction for the allocable portion of a residence that is regularly and exclusively used as a taxpayer’s principal_place_of_business or as a place of business which is used by customers in the normal course of the taxpayer’s trade_or_business in deciding whether a residence is the principal_place_of_business it must be compared to all of the other places where business is transacted see 506_us_168 a deduction is allowed only when the residence is the most important or significant place for the business the two 4this amount was calculated on the basis of research-related receipts petitioners submitted primary considerations are the relative importance of the activities performed at each business location and the time spent at each place see id pincite the relative importance of business activities engaged in at the office in the home may be substantially outweighed by business activities engaged in at another location see 113_tc_106 in the case of a taxpayer who is an employee the home_office must be for the convenience_of_the_employer it cannot just be a place in which the employee chooses to do some of his work sec_280a flush language 82_tc_318 it must be used exclusively for the employer’s work and not for personal_use sec_280a 919_f2d_1273 7th cir affg tcmemo_1989_356 if the conditions in sec_280a are satisfied then even if the home_office is not a separate structure there is a reasonable probability that the taxpayer’s house is actually larger than it would be if he did not imperatively require a home_office cadwallader v commissioner supra pincite further the added expense of the office is incurred solely to produce income it yields no or at least very little personal utility id a taxpayer may have only one principal_place_of_business for each business in which he is engaged see 73_tc_766 to determine the principal_place_of_business within the meaning of sec_280a the court must ascertain the focal point of a taxpayer’s business activities 76_tc_696 74_tc_105 when mr christine first began his employment with the l a times they provided him with a desk and chair but a few years later he came into the office to find his chair was missing mr christine explained that there are approximately sports journalists working for the l a times and if as many as half of us had ever shown up on the same day we would have been working from one another’s laps the fact that the employer provides inadequate office facilities is not dispositive of whether a home_office is for the convenience_of_the_employer see dudley v commissioner tcmemo_1987_607 affd without published opinion 860_f2d_1078 6th cir however it is unclear from the record whether mr christine was able to conduct his book-writing activity at the l a times therefore the court must look to whether mr christine’s home_office is his principal_place_of_business and vital to his profession as a writer mr christine testified that out of the six rooms in his home he used one of the bedrooms and the garage exclusively for his writing with the latter being used for storage petitioners calculated their home_office expenses by computing one-third of the total rent insurance and utilities and adding to that figure all of the television expenses because they subscribed to two horse-racing channels mr christine testified that he wrote stories for the l a times from his home press boxes hotel rooms or on location but he did not testify as to the specific amount of time he spent writing in each location as compared to writing in his home additionally during mr christine was engaged in the business of writing nonfiction and historical fiction anthologies as well as sports writing for the l a times however the record does not show how much time mr christine spent on each respective activity we question the accuracy of petitioners’ calculations in computing their home_office deduction they included in their estimate one-third of all their home expenses but provided no evidence to the court that this is an accurate reflection of the costs of maintaining their home_office second petitioners did not explain to the court why a home_office was vital to mr christine’s profession as a writer or that it was the focal point of his business from the record it is apparent mr christine spent a significant amount of his time traveling and writing stories from locations other than his home the court cannot conclude that petitioners’ residence was the most important or significant place for mr christine’s business given that the record contains little to no information regarding how much time mr christine spent writing in his home versus other locations although it might have been inadequate the l a times did provide mr christine with an office additionally on the basis of the record the court cannot conduct an accurate comparison of the time mr christine spent writing at his home relative to the time he spent working elsewhere or determine that a home_office was vital to his profession accordingly the court finds that petitioners failed to meet the requirements of sec_280a and are not entitled to a deduction for the expenses of maintaining a home_office iv sec_6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure on a taxpayer for proceedings instituted primarily for delay or in which the taxpayer’s position is frivolous or groundless a position maintained by the taxpayer is ‘frivolous’ where it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir courts generally impose sec_6673 penalties in cases in which the taxpayer’s lack of good_faith was evident see 752_f2d_1301 8th cir for example in a number of cases the court has imposed a sec_6673 penalty against taxpayers who have filed successive petitions raising the same arguments even though the arguments had been rejected in the prior suits and the taxpayers informed that the arguments were frivolous in other cases the court has assessed a sec_6673 penalty after finding that the taxpayer had knowledge that the claim was frivolous and had asserted it merely to delay payment of taxes whether actual knowledge6 or constructive knowledge that the claim was frivolous 5see 734_f2d_1320 8th cir two prior suits coulter v commissioner 82_tc_580 one prior suit 82_tc_235 one prior suit 74_tc_864 affd 647_f2d_813 8th cir two prior suits 6see eg 82_tc_766 taxpayer admitted he had studied cases statutes and regulations pertaining to federal income taxes and that he knew the theory on which he based his claim had been rejected as frivolous affd 793_f2d_139 6th cir 71_tc_633 commissioner sent copies of opinions which had rejected taxpayer's contentions as frivolous and taxpayer admitted to having read them vickers v commissioner tcmemo_1983_429 commissioner advised taxpayers in deficiency_notice that their claim had no legal basis stamper v commissioner tcmemo_1983_248 taxpayer had been advised in three previous years that his claim was frivolous and commissioner advised him in deficiency_notice that his position had been repeatedly rejected as frivolous and cited in the notice those cases to taxpayer 7see eg 82_tc_403 manley v commissioner tcmemo_1983_558 counsel had continued on date respondent moved the court to penalize petitioners under sec_6673 respondent contends that petitioners have maintained proceedings in this case primarily for delay and that their position is frivolous or groundless respondent cites petitioners’ unreasonable failure to pursue available administrative remedies as grounds for a sec_6673 penalty respondent also points to petitioners’ refusal to respond to requests to provide information relating to reimbursement policies of mr christine’s employer during a conference with the internal_revenue_service on date mr christine admitted that he was making the government jump through hoops petitioners should have been more organized with regard to substantiation for their claimed expenses but the court does not agree with respondent that petitioners’ conduct warrants a penalty under sec_6673 sec_6673 is reserved for extreme cases as mentioned above we find that petitioners took their position in good_faith and with reasonable_cause and hence their claims cannot be classified as frivolous or primarily for the cause of delay therefore we shall exercise great restraint and shall not at this time impose a penalty under sec_6673 petitioners are warned however that we continued previously represented another taxpayer raising same claim in which argument had been rejected as frivolous shall not be so inclined should they again advance before the court arguments such as those advanced in this case and not provide sufficient evidence to sustain them v conclusion the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are merit less moot or irrelevant to reflect the foregoing and concessions by both parties an appropriate order will be issued and decision will be entered under rule
